MEMORANDUM**
The facts are known to the parties, and are not recounted here.
Viewing “the evidence in the light most favorable to the prosecution,” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), sufficient evidence was presented at J.G.-A.’s trial to enable a reasonable finder of fact to conclude that he violated 21 U.S.C. § 841(a) by knowingly and intentionally possessing over 250 pounds of marijuana. The Customs and Border Protection official stationed at the border checkpoint on the date of the incident in question testified at trial and conclusively identified G.-A. as the driver and sole occupant of the vehicle that contained the illegal narcotics. “[T]he testimony of one witness, if solidly believed, is sufficient to prove the identity of a perpetrator of crime.” United States v. Smith, 563 F.2d 1361, 1363 (9th Cir.1977); see also United States v. Ginn, 87 F.3d 367, 369 (9th Cir.1996).
Additionally, we have repeatedly held that when a defendant is the driver and sole occupant of a vehicle containing a large amount of illegal narcotics, this is sufficient to support an inference that he *633knowingly possessed those narcotics with the intent to distribute them. See, e.g., United States v. Davila-Escovedo, 36 F.3d 840, 843 (9th Cir.1994). This inference was further supported by testimony that G.-A. fled on foot back to Mexico after his vehicle was referred to secondary inspection; evidence of flight can be indicative of guilt. See United States v. Dixon, 201 F. 3d 1223, 1232 (9th Cir.2000). We therefore affirm G.-A.’s adjudication as a juvenile delinquent under the FJDA.
G.-A. also challenges his sentence, arguing that the district court did not appropriately consider the rehabilitative goals of the FJDA. We reject this claim. G. -A. had already amassed a serious criminal record, and the district court was well aware that the juvenile facility would afford G.-A. access to various services designed to promote his rehabilitation. Indeed, the district court specifically noted one such service in particular: legal assistance with respect to his citizenship status. We also note that the twenty-four-month sentence imposed in this case was well below the range recommended by the United States Sentencing Guidelines and less severe than that suggested by the American Bar Association. See 21 U.S.C. § 841(b)(l)(B)(vii) (2000 & Supp.2002); Am. Bar Ass’n, ABA Juvenile Justice Standards: Standards Relating to Juvenile Delinquency and Sanctions §§ 4.2(B)(1), 5.2(A)(1) (1980); cf. United States v. Juvenile, 347 F.3d 778, 787-88 (9th Cir.2003). We conclude that the district court gave due regard to the purposes underlying the FJDA and therefore did not abuse its discretion in fashioning an appropriate sentence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.